                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


HERBERT MANYGOAT,

              Plaintiff,

v.                                                        No. CV 19-960 RB/CG

KENNETH R. HEINMAN,
et al.,

              Defendants.


     ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b)

       THIS MATTER is before the Court on Plaintiff Herbert Manygoat’s Application for

Leave to Proceed Pursuant to 28 U.S.C. § 1915 (the “Application”), (Doc. 2), filed

October 11, 2019. The Court, having reviewed the Application and the relevant law,

finds the Application is well-taken and shall be GRANTED.

       Because the Court grants the Application, the filing fee for this civil rights

complaint is $350.00. Based on the information about Mr. Manygoat’s financial status,

(Doc. 2 at 2-3), the Court will waive an initial partial payment pursuant to § 1915(b)(1).

Mr. Manygoat is still required to pay the full amount of the filing fee pursuant to §

1915(b)(1). Failure to comply with this Order may result in dismissal of the complaint

without further notice.

       IT IS THEREFORE ORDERED that the initial payment is WAIVED and Mr.

Manygoat shall file monthly financial certificates and make monthly payments of twenty

percent (20%) of the preceding month’s income credited to his account until the fee is

paid or show cause why the payment should be excused.



                                              1
       IT IS FURTHER ORDERED that the Clerk provide Mr. Manygoat two copies of

the post-filing financial certificate.

       IT IS SO ORDERED.


                                         THE HONORABLE CARMEN E. GARZA
                                         CHIEF UNITED STATES MAGISTRATE JUDGE




                                                2
